Citation Nr: 1753337	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of overpayment for nonservice-connected pension benefits in the amount of $30,259.80, to include whether the overpayment of compensation benefits was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from November 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2017.  At the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).


REMAND

The Board has conducted a preliminary review of this matter, but has found that further development and consideration is warranted.  

The essential facts of this case are not in dispute.  In chronological order, the Veteran was first awarded VA nonservice-connected pension benefits.  Not long thereafter, he was awarded disability benefits from the Social Security Administration (SSA).  This created an overpayment of VA pension benefits.  The Veteran applied for a waiver, which the RO denied.  

During the course of his appeal to obtain a waiver of overpayment, the Veteran has challenged the validity of the debt.  Specifically, he asserts that he properly notified VA of his award of SSA benefits.  Therefore, he maintains, the creation of the debt is solely due to VA error in not processing his information in a timely manner.  The Board finds that these statements timely challenge the creation of the debt itself.  Essentially, the September 2012 notice of disagreement (NOD) with the wavier denial constituted an NOD with the validity of the debt.

A decision after the NOD on this issue has not yet been made.  Thus, a threshold determination must be made on the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal by addressing (i) the issue of whether the debt was validly created with (ii) an accounting of the amount of the debt, and, if so, (iii) whether a waiver of recovery of the overpayment is proper.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

